ASSIGNMENT AGREEMENT







THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made and entered into as of July
23, 2007 (the “Effective Date”) by and among Bardswich, Idaho LLC, an Idaho
limited liability company (“Assignor”), Gentor Idaho, Inc., an Idaho corporation
(“Assignee”) and Gentor Resources, Inc., a Florida corporation (the “Company”).




R E C I T A L S




A.

Assignee is a wholly owned subsidiary of the Company.




B.

Effective as of March 1, 2007, Assignor entered into certain Mineral Lease
Agreement and Option to Purchase (the “Option Agreement”) with IMA-1, LLC, a
Montana limited liability company (the “Claim Owner”) which relates to twenty
one (21) patented mining claims (the “Subject Claims”) located over
approximately 376 acres of real property and four other parcels of approximately
216 acres (collectively, the  “Optioned Properties”) in Lemhi County, Idaho.




C.

Assignee desires to acquire all right, title and interest of Assignor in and to
the Optioned Properties by the assignment of the Option Agreement from Assignor
to Assignee.




NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:




1.

The Option Agreement. A true and accurate copy of the Option Agreement is
attached hereto as Exhibit “1”.




2.

Assignment Agreement. Assignor hereby agrees to sell, assign and transfer to
Assignee, and Assignee hereby agrees to purchase, assume and accept from
Assignor, for the consideration (the “Assignment Consideration”) and subject to
the terms, covenants, conditions and provisions herein set forth, all of
Assignor’s right, title, interest and entitlements in, to and under the Option
Agreement.  




3.

The Assignment Consideration. The Assignment Consideration to be paid by
Assignee to Assignor shall be (i) Forty Thousand Dollars ($40,000.00) in cash
(the “Cash Portion”); and (ii) the Company shall, on behalf of the Assignee,
issue and deliver Five Hundred Thousand (500,000) shares (the “Share Portion”)
of the $0.001 par value common stock of the Company (the “Common Stock”) to the
Assignor.  The Cash Portion shall be delivered by the Assignee concurrently with
the execution of this Agreement; and the Share Portion shall be delivered by the
Company to the Assignor as soon as is reasonably practical after the execution
of this Agreement.




4.

The Closing.  The closing of the transaction contemplated by this Agreement (the
“Closing”) shall take place concurrently with the execution hereof.




5.

Representations and Warranties of Assignor. Assignor hereby represents, warrants
and guarantees to the Assignee and the Company as follows:




(a)

Assignor is duly organized, validly existing and in good standing under the laws
of Idaho and has and has the corporate power to conduct the business then being
conducted by it.




(b)

Assignor has the full right and authority to assign and transfer the Option
Agreement to Assignee and such assignment and transfer shall not be a default
under the Option Agreement.




(c)

The person executing this Agreement on behalf of the Assignor has all right,
power and authority to execute and deliver this Agreement on behalf of the
Assignor.  This Agreement has been duly executed and delivered by the Assignor
and constitutes the legal, valid and binding obligations of the Assignor.




(d)

 the copy of the Option Agreement attached hereto as Exhibit “1” is a true and
complete copy of same.




(e)

 the actual cost of the Option Agreement paid by the Assignor to the Claim Owner
was Forty Thousand Dollars ($40,000).




(f)

Assignor is acquiring the Common Stock for the Assignor’s own account with no
intention of assigning any participation or interest therein, and not with a
view toward the distribution thereof except in compliance with the Securities
Act of 1933 (the “Act”) and/or applicable state securities laws and/or the
securities laws of any foreign jurisdiction (collectively, the “Securities
Laws”).




(g)

Assignor understands that the neither the Common Stock nor the offer and sale
thereof have been registered under the Act or under the Securities Laws, that
the transfer of the Common Stock is restricted and that the Common Stock must be
held indefinitely unless the Common Stock are subsequently registered under the
Act or any applicable Securities Laws or an exemption from registration is
available to Assignor. Assignor understands that Company is the only party that
may register the Common Stock under the Act or under the Securities Laws and
that Company is under no obligation to do so.




(h)

Assignor understands that a restrictive legend (the “Legend”) will be placed on
the  Common Stock stating that the Common Stock have not been registered under
the Act or other applicable Securities Laws and setting forth or referring to
the restrictions on transferability and sale thereof.




6.

Representations and Warranties of the Company. Company  hereby represents,
warrants and guarantees to the Assignee as follows:




(a)

The Company is a corporation duly organized, existing and in good standing under
the laws of the State of Florida and has the corporate power to conduct the
business then being conducted by it.




(b)

The execution, delivery and performance of this Agreement by the Company has
been duly approved by the board of directors (the “Board”) of the Company and
all other actions required to authorize and effect the issuance of the Share
Portion to Purchaser will have been duly taken and approved.




(c)

The Share Portion is duly authorized and when issued in accordance with the
terms hereof, will be fully paid and non-assessable with no personal liability
attaching thereto.




7.

Miscellaneous.  




(a)

Amendments; Entire Agreement; Counterparts.  This Agreement: (i) may be modified
or amended only by a writing signed by each of the parties hereto; (ii) may by
executed in several counterparts, and each counterpart, when executed and
delivered, shall constitute an original agreement enforceable against all who
signed it without production of or accounting for any other counterpart and all
separate counterparts shall constitute the entire agreement; and (iii) embodies
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior conflicting or inconsistent
agreements, consents and understandings relating to such subject matter.




(b)

Construction.  This Agreement shall not be construed more strictly against one
party than against the other by virtue of the fact that it may have been drafted
or prepared by counsel for one of the parties, it being recognized that
Assignor, Assignee and the Company contributed substantially and materially to
the preparation of this Agreement.




(c)

Facsimile/Electronic Execution.  Signatures on counterparts of this Agreement
transmitted by facsimile or by electronic means are hereby authorized and shall
be acknowledged as if any such signature included on any such counterpart and so
transmitted was an original execution




(d)

Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of Florida.




(e)

Section Headings; Gender.  The section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the sections hereof.  All words herein in the neuter gender shall be deemed
to include words in the male or female gender, and vice versa, whenever the
context shall so require.  Likewise, all words herein in the singular shall be
deemed to include words in the plural, and vice versa, whenever the context
shall so require.




(f)

Waiver.  No waiver of any of the terms and conditions of this Agreement or of
the exercise of any right or remedy hereunder shall be valid unless signed by
the party against whom such waiver is asserted.  A failure or delay to enforce
the rights set out herein by the holder thereof shall not constitute a waiver of
said rights or be considered as a basis for estoppel.  The holder of any right
hereunder may exercise such right despite any delay or failure to enforce said
right.




(Signatures Appears Next Page)








IN WITNESS WHEREOF, this Agreement has been duly executed by the Assignor,
Assignee and the Company on and as of the Effective Date.







ASSIGNEE:




Gentor Idaho, Inc., an Idaho corporation







/s/ Lloyd J. Bardswich

By:

--------------------------------------------------------------------------------



Lloyd J. Bardswich, President










COMPANY:




Gentor Resources, Inc., a Florida corporation







/s/ Lloyd J. Bardswich

By:  

--------------------------------------------------------------------------------



Lloyd J. Bardswich, President










ASSIGNOR:




Bardswich, LLC, an Idaho limited liability company







/s/ Lloyd J. Bardswich

By:  

--------------------------------------------------------------------------------



Lloyd J. Bardswich, sole member























Exhibit “1”




Option Agreement







MINERAL LEASE AGREEMENT AND OPTION TO PURCHASE







This, MINERAL LEASE AGREEMENT AND OPTION TO PURCHASE hereinafter referred to as
"Agreement," made and entered into by and between IMA-1, LLC, 2705 Lorraine
Drive, Missoula, MT 59803 hereinafter referred to as "Owner," and Bardswich,
Idaho, LLC, 571 Cedar Hills Road, Whitehall, MT 59759. its assigns and
successors, hereinafter referred to as "Lessee."




RECITALS




A. Owner represents that it is in possession, to best of Owners understanding,
of all interests in two Assessor parcels numbered T-487 and T-491 in Section 22,
22 Patented Mining Claims located in Sections  13, 14, 23, 24, plus N½NW¼, less
exceptions; N½NE¼, less exceptions; S½SE¼ less exceptions; located in Section
27, hereinafter collectively referred to as the "Premises," situated in Township
14 North, Range 23 West, Boise Meridian, Lemhi County, State of Idaho, more
particularly described in Exhibit "A" attached to this Agreement and
incorporated by reference in this Agreement.




B.  Lessee desires to obtain and Owner is willing to grant a mining lease of the
Premises, together with an exclusive option to purchase the Premises upon the
terms and conditions herein set forth.




C.  Lessee desires to examine the mineral potential of the Premises and possibly
to develop commercial mines thereon.




NOW THEREFORE, in consideration of their mutual covenants and agreements herein,
the parties hereby agree as follows:




1.   Grant.




1.1

Grant of Exploration Privilege.  Owner hereby grants to Lessee, its successors
and assigns the exclusive right and privilege to enter upon the Premises for the
purposes of exploration, prospecting and development, production, removal and
sale of all minerals, mineral substances, metals, ore bearing materials and
rocks of every kind, including the right of ingress and egress for personnel,
machinery, equipment, supplies and products and the right to use so much of the
surface and water located thereon as may be reasonably needed for such purposes.




THIS AGREEMENT IS SUBJECT TO ARBITRATION §27-5-114 MCA




1.2

Grant of Mineral Rights.  Owner hereby grants, leases and demises the Premises,
and warrants peaceable enjoyment of the Premises pursuant to the warranties
contained herein, unto Lessee, its successors and assigns, for the term and for
the purposes hereinafter provided.  The term "Premises" as used herein includes
all of the right, title and interest of Owner in the Patented Mining Claims and
Fee Land described herein and including Unpatented Mining Claims located by
Lessee and or their Agents, Assignees in the Area of Interest lying within two
miles from the perimeter as described under Section 5. 2 Definitions.  

1.3

Grant Purposes.  The purposes of this Agreement are to grant to Lessee, its
successors and assigns, the exclusive right to enter upon and occupy the
Premises for all purposes reasonably incident to exploring for, developing,
reprocessing of tailings and mine dumps, mining (by underground mining, surface
mining, strip mining or any other surface or subsurface method, including any
method later developed), extracting, milling, smelting, refining, stockpiling,
storing, processing, removing and  marketing therefrom all ores, metals,
minerals, mineral products (including intermediate products) and materials of
every nature or sort (Mineral Substances), and the right to place, construct,
maintain, use and thereafter remove such structures, facilities, equipment,
roadways, haulageways, utility lines, reservoirs and waterways, and other
improvements as may be necessary, useful or convenient for the full enjoyment of
all of the rights granted under this Agreement.  Lessee, its successors and
assigns, shall have sole and exclusive custody, possession, ownership and
control of all ore, rock, drill core and other Mineral Substances extracted or
removed from the Premises and may sell or otherwise dispose thereof.




1.4

Water Rights.  Lessee shall have the right, subject to the regulations of the
State of Idaho concerning the appropriation and taking of water, to drill wells
for the water on the Premises, and may lay and maintain all necessary water
lines as may be required by Lessee in its operations on the claims; provided,
however, that all such wells shall be constructed in compliance with the
regulations of the State of Idaho and such wells installed by Lessee shall, on
the cancellation or termination of this Agreement, become the property of Owner,
unless this Agreement is terminated by exercise of the option granted by
paragraph entitled "Option".  In the event of assignment by Lessee to Owner,
Lessee will cease to have any rights or liability to the wells and water rights.
 The purchase shall include any and all water rights relevant to the Premises
held by Owner.  Such water rights shall be transferred to Lessee upon the
exercise of the option.




1.5

Limitation.  The performance by Lessee of its duties and obligations under this
Agreement shall not bind and obligate Lessee to perform any additional services
to Owner nor to invest any funds of any nature whatsoever in the exploration of,
development or delineation of the Premises.  Lessee may explore, conduct
geological and geophysical investigations, map, drill or otherwise seek, in the
manner and to the extent that Lessee, in its sole discretion, deems advisable,
to locate and develop ores, minerals and metals in commercial quantities in and
upon the Premises.  Only the express duties and obligations provided under this
Agreement shall be binding upon Lessee and Lessee shall have no duties or
obligations, implied or otherwise, to explore for, develop, and/or mine mineral
ores within the Premises, it being understood that the payments described herein
are in lieu of any such implied or other duties or obligations.




1.6

Relationship of the Parties.  Nothing contained herein shall be deemed to
constitute any party, in its capacity as such, the partner, agent or legal
representative of any other party, or to create any partnership, mining
partnership or other partnership relationship, or fiduciary relationship between
them, for any purpose whatsoever.  Except as expressly provided in this
Agreement, each party shall have the free and unrestricted right independently
to engage in and receive the full benefits of any and all business endeavors of
any sort whatsoever outside the Premises or outside the scope of this Agreement,
whether or not competitive with the endeavors contemplated herein, without
consulting the other or inviting or allowing the other therein.  In particular,
without limiting the foregoing, neither party to this Agreement shall have any
obligation to the other as to any opportunity to acquire any money, property,
interest or right offered to it outside the Premises.




2

Option to Purchase.  Owner hereby grants to Lessee, its successors and assigns
the sole and exclusive option (the "Option), to purchase all of Owner's
property, more particularly described in Exhibit "A" referred to as the
"Premises,", for a total cash consideration of Five Million Dollars, United
States Dollars ($5,000,000.00 USD) (the "purchase price").  When all payments
have been made, the Option shall be deemed, fully exercised.  All minimum
royalty payments and net smelter return payments will be credited against this
purchase price.  The sale and purchase of the Premises shall be closed as
follows:







2.1

Instruments to be Executed by Owner.  Upon exercise of the Option granted
herein, Owner, at any time before or after the closing date, shall execute,
acknowledge and deliver any further deeds, conveyances and other assurances
reasonably requested by Lessee, and shall take any other action consistent with
the terms of this Agreement, that may reasonably be requested for the purpose of
transferring and conveying to Lessee the Premises to be conveyed and transferred
by this Agreement.




2.2

Closing Costs.  Lessee shall pay for the revenue stamps, if any, the cost of
escrow, including the cost of preparation of any title reports, and all
recording costs incurred in the consummation of the transaction provided for in
this Agreement.  




2.3

Accrued Taxes.  Payment of any and all state and local real and personal
property taxes on the Premises not otherwise provided for herein shall be
prorated between the parties as of the closing date upon a thirty day month.
 Lessee shall pay all taxes levied against the Premises during the term of this
Agreement.  If Owner receives tax bills or claims which are the responsibility
of Lessee hereunder, the same shall be promptly forwarded to Lessee for
appropriate action.  Lessee shall provide Owners with copies of receipts within
two weeks of payment of such taxes.




2.4

Escrow.  The parties shall establish an escrow for the orderly exercise of the
Option and the orderly purchase of the Premises to be completed within 30 days
of the exercise date.  The parties shall execute and deliver to a mutually
acceptable escrow holder, escrow instructions consistent with the terms and
conditions of this Agreement, and, in the event the parties do not execute and
deliver such escrow instructions, this Agreement shall constitute the parties'
escrow instructions.  Lessee shall execute and deposit into escrow a Release of
this Agreement, and the escrow holder shall be instructed not to record of
deliver same to Owner unless this Agreement is terminated, except by termination
upon Lessee’s exercise of the Option, in which case the Release shall be
delivered to Owner.  Owner shall execute and acknowledge a Quit Claim Deed and
deposit into escrow prior to the final payment being made pursuant to the
payment schedule described in Paragraph 4.1.  The escrow holder shall be
instructed not to record or deliver same to Lessee in the event of any default
or failure by Lessee to comply with any of the covenants, terms or conditions of
this Agreement.




3.

Duration.  For purposes of this Agreement, the effective date shall be March 1,
2007.  The term of this Agreement shall be until the total purchase price of
Five Million Dollars, United States Dollars ($5,000,000.00 USD) has been paid in
full, unless sooner terminated or canceled as hereinafter provided. While this
Agreement is in effect, each successive one (1) year period commencing with the
effective date and each annual anniversary date thereof shall be deemed an
option year.




4.   

Advance Minimum Royalty Payments.




4.1  

Advance Minimum Royalty Payments.  Lessee shall pay to Owner, Advance Minimum
Royalty Payments in the amounts and on or before the dates described below:




Date of Payment

Amount




On Signing

$40,000.00

On or Before 6 Months after signing

$60,000.00

On or Before 1 year after signing

$100,000.00

On or Before 2 year after signing

$100,000.00

On or Before 3 year after signing

$100,000.00

On or Before 4 year after signing

$200,000.00

Each yearly anniversary thereafter

until the total purchase price of

Five Million Dollars, ($5,000,000.00)

has been paid, unless terminated or canceled.

$200,000.00




Timely payment in the manner provided herein, mailed to the address as listed,
shall maintain this Agreement in full force and effect:




IMA-1, LLC

2705 Lorraine Drive

Missoula, MT 59803




Lessee shall be obligated to deliver only one (1) check or payment, and Lessee
shall have no responsibility for disbursement or distribution of any such
payment after receipt by Owner.  




4.2

Production Royalty.  All advance minimum royalty payments described in Section
4.1 shall be credited against the production royalty and option purchase price.
 If the Premises (including unpatented mining claims located by Lessee, its
agents or assigns within the area of Interest as described under Section 5.
Definitions) are placed into commercial production, Lessee agrees to pay to
Owner a Net Smelter Returns Royalty of Three percent (3%) on production of
molybdenum, copper, lead, and zinc and a Net Smelter Returns Royalty of Five
percent (5%) from all other ores, minerals, or other products removed from the
Premises (including unpatented mining claims located by Lessee, its agents or
assigns within the area of Interest as described under Section 5 Definitions).
 Payments of such Net Smelter Returns Royalty from the proceeds received from
production shall be determined at the end of each calendar quarter after the
effective date.  Payments of the Net Smelter Returns Royalty shall be made
within thirty (30) days after the end of each calendar quarter for which Net
Smelter Returns Royalty is determined to be payable on the date on which Lessee
receives a smelter or refinery statement for production during such calendar
quarter, whichever date is later, mailed to the address as listed.




IMA - 1, LLC

2705 Lorraine Drive

Missoula, MT 59803




Lessee shall be obligated to deliver only one (1) check or payment, and Lessee
shall have no responsibility for disbursement or distribution of any such
payment after receipt by Owner or Bank described above.  At the time of making
such payment, Lessee shall deliver to Owner a statement showing the amount of
production royalty due and the manner in which it was determined and shall
submit to Owner data reasonably necessary to enable Owner to verify the
determination.

 

4.3

Recoupment of Advance Minimum Royalties. All advance minimum royalty payments
shall be recouped by Lessee, by crediting such advance royalties against and
deducting them from Net Smelter Returns Royalty.




4.4

Audit.  After the Premises are placed into commercial production as defined
herein below, Owner or its authorized agents shall have a right to audit and
inspect Lessee's accounts and records used in calculating payments to Owner
hereunder, which right may be exercised as to each payment at any reasonable
time during a period of one (1) year from the date on which the payment was made
by Lessee.  If no such audit is performed during such period, such accounts,
records and payments shall be conclusively deemed to be true, accurate and
correct.




5.

Definitions.  The following defined terms, wherever used in this Agreement,
shall have the meanings as set forth below:




5.1

“Area of Interest" shall mean the area lying within two miles from the perimeter
of the Patented Mining Claims described in Exhibit "A" on the date of this
Agreement, together with any unpatented mining claims all or any part of which
is within the area of first above described located by Lessee, its agents and/or
assignees.  The Area of Interest will not include any other patented lands
leased or purchased, but will include all unpatented mining claims located by
Lessee, its agents and/or assignees.




5.2

"Commercial production."  For the purposes of this Agreement, the Premises shall
come into commercial production on the date upon which ore mined from the
Premises is first delivered to a purchaser on a commercial basis or on the date
upon which concentrates or other products derived therefrom are first delivered
to a purchaser on a commercial basis, whichever date is earlier, it being agreed
that deliveries of such ores, concentrates or other products resulting from
pilot or test operations shall not be considered as deliveries on a commercial
basis for the purposes of this paragraph.  Lessee shall deliver to Owner notice
indicating said date as soon as practicable after the occurrence thereof.




5.3

"Net Smelter Returns" means for any period/year the amount of earned revenues
actually paid to and received by Lessee, its agents and/or assigns by any
smelter, refinery or other purchaser (hereinafter "smelter") of metals, ores,
minerals or mineral substances, or concentrates produced therefrom for products
mined from the Premises, including unpatented mining claims located by Lessee,
its agents or assigns within the area of Interest as described under Section 5
Definitions, less all of the following:




5.3.1 Custom smelting costs, treatment charges and penalties, including, but
without being limited to, metal losses, penalties, for impurities and charges
for refining, selling, and transportation from smelter to refinery and from
refinery to market;




5.3.2 Cost of transporting product from the property to a concentrator or other
place of treatment;




5.3.3 Costs of transporting product from the concentrator to a smelter or other
place of treatment; and




5.3.4 Production taxes, gross and/or net proceeds of mines taxes, severance
taxes and sales, privileges and other taxes levied on product or on the
production thereof.




5.4

"Owner" shall mean IMA - 1, LLC, 2705 Lorraine Drive Missoula, MT 59803, and all
persons, individually and collectively, having an interest in the Premises and
executing this Agreement, or a counterpart thereof, other than Lessee.




5.5

"Product" shall mean the following:




5.5.1  

All ore mined or removed from place in the Premises during the term hereof and
shipped and sold by Lessee prior to treatment; and,




5.5.2

All concentrates, precipitates and mill products produced by or for Lessee from
ore mined or removed from place in the Premises, or from ore leached in place in
the Premises, during the term of this Agreement.




5.6  

"Lessee" shall mean Bardswich, Idaho, LLC, its assigns and successors.




5.7

"Waste" shall mean earth, rock or material mined or removed from place in the
Premises during the term of this Agreement, but which is not "Ore" as defined
above.




6.

Compliance with the Law.  All exploration and development work performed by
Lessee during the term of this Agreement shall conform with the applicable laws
and regulations of the State of Idaho and the United States of America.  Lessee
shall be fully responsible for compliance with all applicable Federal, State and
Local reclamation statutes, regulations and ordinances relating to such work,
all at Lessee 's cost, and Lessee shall indemnify and hold harmless Owner from
any and all claims, assessments, fines and actions arising from Lessee failure
to perform its obligations hereunder.  Lessee will comply with all reclamation
statues, even if a small mine is put in production and abandoned.




6.

Mining Practices; Inspection of Data; Reports.




6.1

Mining Practices.  Lessee shall work the Premises in a miner-like fashion and
manner consistent with safe and economical mining and with due regard to the
development and preservation thereof as workable mining properties.




6.2

Inspection of Data.  Owner shall have the right to examine non-interpretive
factual data in the possession of Lessee during reasonable business hours and
upon prior notice, provided, however, that the rights of Owner to examine such
data shall be exercised in a manner such that such inspection does not interfere
with the operations of Lessee.




7.

Cross Mining.  Lessee is hereby granted the right, if it so desires, to mine and
remove ore, product and materials from the Premises through or by means of
shafts, openings or pits which may be made in or upon adjoining or nearby
property owned or controlled by Lessee.  Lessee may, if it so desires, use the
Premises and any shafts, openings and pits therein for the mining, removal,
treatment and transportation of ores and materials from adjoining or nearby
property, or for any purpose connected  therewith.  The operations of Lessee on
the Premises and Lessee's operations on other lands may be conducted upon the
Premises and upon any and all such other lands as a single mining operation, to
the same extent as if all such properties constituted a single tract of land.
 Nothing herein shall relieve Lessee from its obligations for payments or
reports as set forth in this Agreement.




8.

Stockpiling; Waste.  




8.1

Stockpiling on Other Lands.  Lessee shall have the right, at any time during the
term hereof, to stockpile any ore or product mined or produced from the Premises
at such place or places as Lessee may elect, without the obligation to remove or
return the same, either upon the Premises or upon any other lands owned or
controlled by Lessee or its successors and assigns.  The rights and liens of
Owner in and to any such ore or product stockpiled on other lands shall not be
divested by the removal thereof from the Premises, but shall be the same in all
respects as though such materials had been stockpiled on the Premises.  The
stockpiling of ore or product from the Premises on other lands shall not be
deemed a removal or shipment thereof requiring payment in respect of Owner's
interest.  The tax covenants described in this Agreement shall apply to ore and
product from the Premises stockpiled on other lands.




8.2

Stockpiling on the Premises.  Lessee shall have the right, at any time during
the term hereof, to stockpile on the Premises, without the obligation to remove
or return the same, any ore or materials mined or produced by Lessee or its
affiliated companies from other lands.  Owner agrees to recognize the rights and
interests of others in such ores and materials stockpiled on the Premises and to
permit the removal thereof by Lessee at any time during the term of this
agreement, or by the owners thereof, for a reasonable time after termination of
this Agreement, all without liability or expense to Owner.




8.3

Waste.  Waste, overburden, surface stripping and other materials from the
Premises may be deposited on or off the Premises.  Such materials from other
lands may be deposited on the Premises only if the same will not interfere with
mining operations on the Premises.  Nothing in this paragraph shall limit the
provisions in the subparagraphs above concerning stockpiling product on or off
the Premises.




9.

Treatment.  Lessee shall have the right, but shall not be required, to
beneficiate, concentrate, smelt, refine, leach and otherwise treat, in any
manner, any ore, product and materials mined or produced from the Premises and
from other lands.  Such treatment may be conducted wholly or in part at a plant
or plants established or maintained on the Premises or on other lands.  Such
treatment shall be conducted in a careful and workmanlike manner.  The tailings
and residue from such treatment shall be deemed Waste and may be deposited on
the Premises or on other lands, without Lessee's obligation to remove the same.
 




10.

Scope of Agreement.  This Agreement shall extend to and include only the
Premises described in Exhibit "A", including the Area of Interest lying within
two miles from the perimeter of the Premises as described under Section 5.
Definitions.  




11.

Liens and Notices of Non-Responsibility.  Except as otherwise agreed in writing,
Owner and Lessee agree to keep the Premises at all times free and clear of liens
for materials furnished and labor done or work performed upon the Premises at
the request of or for the benefit of Lessee, and to pay all indebtedness and
liabilities incurred by or for them which may or might become a lien, charge or
encumbrance against the Premises before such indebtedness and liabilities shall
become a lien, charge, or encumbrance; provided, however, that Lessee need not
discharge or release any such lien, charge or encumbrance; so long as Lessee is
contesting the same.  Nothing stated herein shall prohibit Lessee from pledging
its interest in this Agreement as security for any indebtedness of Lessee
incurred for the purpose of the exploration, development or mining of the
Premises.  Owner may post upon the Premises and keep posted thereon in a
conspicuous place a notice of non-responsibility which will be prepared by
Owner; and Lessee will, in the event such notice is destroyed or removed, upon
finding same, notify Owner.  The parties agree that Owner shall be informed
immediately of the execution of this Agreement by Lessee in order that Owner can
properly and timely record a notice of non-responsibility in the office of the
county recorder of the county in which the Premises are located.  Nothing herein
shall be construed to prevent Lessee from assigning, pledging, encumbering or
otherwise transferring its interest in this Agreement or the Premises for the
purpose of acquiring financing for its activities or operations on the Premises,
which assignment, pledge, encumbrance or transfer are expressly authorized
hereunder.




12.

Taxes.  




12.1

Personal Property Taxes.  Nothing in the foregoing shall be construed to
obligate Lessee to pay such portion of any tax as is based upon the value of
improvements, structures or personal property made, placed or used on any part
or parts of the Premises by or for Owner other than Lessee.  If Owner receives
tax bills or claims which are the responsibility of Lessee hereunder, the same
shall be promptly forwarded to Lessee for appropriate action, and if any of the
same are not received by Lessee at least ten (10) business days before payment
called for thereunder is due, Lessee shall not be responsible for any interest,
penalty, charge, expense, or other liability arising by reason of late payment
of such payment, the Owner hereby indemnifying and saving harmless Lessee from
all of the same that may be incurred by Lessee from time to time.

12.2

Income or Similar Taxes.  Lessee shall not be liable for any taxes levied on or
measured by income, or other taxes applicable to Owner, based upon payments
under this Agreement.




13.

Insurance.  Lessee shall procure, and at all times during the performance of
this Agreement, maintain in full force and effect such all-risk insurance as may
be appropriate, but in amounts not less than $1,000,000.00 per person and
$1,000,000.00 per accident for all bodily injury claims, and not less than
$2,000,000.00 for property damage claims, as well as coverage to comply with all
workmen's compensation and other insurance required by law, provided that a
blanket type insurance policy carried by Lessee shall satisfy Lessee's
obligations under this provision.  Lessee shall forever indemnify and save
harmless Owner, its heirs, executors, administrators, successors and assigns, of
and from any and all liability whatsoever for any claims, actions or damages in
any way arising out of Lessee's occupation and use of the Premises, or its
operations thereon or therein.  All such insurance shall be maintained by Lessee
at its own expense throughout the duration of this Agreement, and whenever Owner
reasonably requests, Lessee shall furnish to Owner evidence that such insurance
is being maintained.  Owner shall forever indemnify and save harmless Lessee,
its successors and assigns, of and from any and all liability whatsoever for any
claims, actions or damages in any way arising from Owner's occupation and use of
the Premises, or its operations thereon or therein, before the Effective Date
and after the termination date.




14.

Title Information and Data.  Lessee may at any time cause a title search to be
done covering all or any part of the Premises. Owner forthwith shall obtain and
deliver to Lessee copies of all title documents affecting the Premises which
Owner has in its possession or available to it, including copies of any plats
and field notes of surveys of the Premises.  Owner agrees to make available to
Lessee copies of any exploration data, assays, logs, maps, geological,
geochemical and geophysical surveys and reports that Owner may have in its
possession, without charge.




15.

Representation of Title.  Owner represents and warrants that the Premises
defined in Exhibit "A" of this Agreement are in good standing and that Owner has
full property rights and mineral rights under Mineral Lease Agreement and Option
to Purchase, dated ___________  to the Premises and that no other party has any
right, title or interest therein; that Owner has good right and full power to
convey the effective interest described herein; that the Premises are free and
clear of all encumbrances; and that Owner shall not commit any act or acts which
will encumber or cause a lien to be placed on the Premises, or which might
hinder or impair the rights or ability of Lessee to exercise its rights
hereunder, except subject and subordinate to the terms of this Agreement.  The
representations and warranties described herein shall survive termination of the
Option.




16.

Scope of Agreement.  This Agreement shall extend to and include only the
Premises described in Exhibit "A" including the Area of Interest lying within
two miles from the perimeter of the Premises as described under Section 5.
Definitions.  If during the term of this Agreement Lessee locates any unpatented
mining claims within the area described as Area of Interest, the claims shall be
deemed a part of the Premises for purposes of this Agreement.




17.

Warranties and Representations.




17.1

Mutual Warranties and Representations.  Each of the parties warrants and
represents to the other as follows:




17.1.1

Compliance with Laws.  That each party has complied with all applicable laws and
regulations of any governmental body, Federal, state or local regarding the
terms of this Agreement and the performance thereof.

17.1.2

No Pending Proceedings.  That there are no lawsuits or proceedings pending or
threatened which affect the ability of the parties to perform the terms of this
Agreement.




17.1.3

Authority.  That each party has the full right, title and authority to enter
into this Agreement and to perform the same in accordance with the terms hereof,
and neither this Agreement, nor the performance thereof violates, or constitutes
a default under the provisions of, any other agreement to which such party is a
party or to which it is bound.




17.1.4

Costs.  Each of the parties shall pay its costs and expenses incurred or to be
incurred by it in negotiating and preparing this Agreement and in closing and
carrying out the transactions contemplated by this Agreement.




 

17.1.5

Noninterference.  Each of the parties covenants that it will not do or permit to
be done any act which would or might hinder or impair the rights of the other
party to exercise any right granted under this Agreement.




17.2

Owner's Warranties and Representations.  Owner warrants and represents that the
consummation of this Agreement will not result in or constitute a default or an
event that, with notice or lapse of time or both, would be a default, breach or
violation of any lease, license, promissory note, conditional sales contract,
commitment, or any other agreement, instrument or arrangement to which Owner is
a party.

So long as Lessee is not in default under this Agreement, on written request
from Lessee, Owner will execute and deliver to Lessee an estoppel certificate,
in form acceptable to Lessee, whereby Owner confirms that the Agreement is in
full force and effect and that there are no defaults by Owner or Lessee under
the Agreement.




18.

Cancellation:




18.1.

Cancellation by Owner.  In the event of any default or failure by Lessee to
comply with any of the covenants, terms or conditions of this Agreement, Owner
shall be required to give Lessee written notice of the default, specifying
details of the same.  If such default is not remedied within sixty (60) days
after receipt of said notice, provided the same can reasonably be done within
that time, or, if not, if Lessee has not within that time commenced action to
cure the same or does not after such commencement diligently prosecute such
action to completion, then this Agreement shall be deemed canceled and
terminated effective on the sixtieth (60th) day after the Lessee's receipt of
said notice.  In the case of Lessee's failure to pay the minimum payments due
hereunder, Owner shall be required to give Lessee written notice of the default,
and if such default is not remedied within twenty (20) days after the receipt of
said notice, then this Agreement shall be deemed canceled and terminated
effective on the twentieth (20th) day after Lessee's receipt of said notice.  No
such cancellation, however, shall be based on a default hereunder or on a
failure to remedy the same, when resulting from any cause beyond the reasonable
control of Lessee, including, without limitation, the force majeure provisions
herein.




18.1.

Cancellation by Lessee.  Lessee may at any time cancel this agreement by giving
written notice to Owner and tendering to Owner a written release thereof in
proper form for recording.  Lessee may record a duplicate of said release in the
same office where the hereinafter mentioned memorandum agreement is recorded.




19.

Removal of Equipment.  Lessee shall have, and it is hereby given and granted,
one hundred twenty (120) days after termination of this Agreement, to remove
from the Premises all buildings, structures, warehouse stock, merchandise,
materials, tools, hoists, compressors, engines, motors, pumps, transformers,
electrical accessories, metal or wooden tanks, pipes and connections, mine
cages, and any and all other machinery, trade fixtures and equipment, erected or
placed in or upon the Premises by it, together with all ore broken in stopes or
workings, except mine supports and timber in place and permanent improvements.




20.

Data.  Upon termination of this Agreement, except termination upon Lessee 's
exercise of the Option, and upon timely request by Owner, Lessee will provide a
copy of all drilling logs, assays, maps and other non-interpretive factual data
which Lessee has prepared in connection with its exploration and development of
the Premises under this Agreement.  If Owner requests delivery of such data
within thirty (30) days after termination of this Agreement, Lessee agrees that
it will within thirty (30) days after such request deliver to Owner a copy of
all drilling logs, maps and other non-interpretive factual data which Lessee has
prepared.  If Owner does not timely request such data, LLC shall have no
responsibility to deliver the same to Owner.  Lessee shall have no liability on
account of any such information received or acted on by Owner or any other party
to whom Owner delivers such information.




21.

Confidentiality.  The data and information, including the terms of this
Agreement, coming into the possession of Owner by virtue of this Agreement,
shall be deemed confidential and shall not be disclosed to outside third parties
except as may be required to publicly record or protect title to the Premises or
to publicly announce and disclose information  under the laws and regulations of
the United States or any state or local government or any country, or under the
rules and regulations of any stock exchange on which stock of any party, or the
parent or affiliates of any party, is listed.  Owner agrees with respect to any
public announcements or disclosures so required, including the announcement of
the execution of this Agreement, if any, to inform Lessee of the content of the
announcement or disclosure in advance of its intention to make such announcement
or disclosure in sufficient time to permit Lessee to jointly or simultaneously
make a similar public announcement or disclosure if Lessee so desires, provided,
however, that in the event any party anticipates selling or assigning all or a
portion of its interest or negotiations to procure loans from third parties are
undertaken, such party shall have the right to furnish information to the party
to which such conveyance or assignment is anticipated or with whom such
negotiations for loans are undertaken, upon obtaining from such party an
agreement to hold confidential any information so furnished.  Nothing herein
shall limit or restrict the right of Lessee to provide, deliver or release to
parent companies, subsidiary companies, related companies, affiliated companies
with a common parent, and/or co-venturers the data and information, including
the terms of this Agreement, coming into the possession of Lessee by virtue of
this Agreement.




22

Force Majeure.  The respective obligations of either party, except the
obligation of Lessee to pay the annual payments due hereunder which annual
payments shall continue regardless of the enforcement of this Section 22, shall
be suspended during the time and to the extent that such party is prevented from
complying therewith, in whole or in part, by war or war conditions, actual or
potential, earthquake, fire, flood, strike, labor stoppage, accident, riot
unavoidable casualty, act or restraint, present or future, of any lawful
authority, act of God, act of public enemy, delays in transportation,
governmental regulation, environmental restrictions, permit or license
applications and approvals, or other cause of the same or other character beyond
the reasonable control of such party.




23.

Disputes Not to Interrupt Operations.  Disputes or differences between the
parties hereto shall not interrupt performance of this Agreement or the
continuation of operations hereunder.  In the event of any dispute or
difference, operations may be continued, and settlements and payments may be
made hereunder in the same manner as prior to such dispute or difference.  In
case of any dispute between the parties arising under this Agreement which
cannot be settled between the parties, the same shall be submitted to the
American Arbitration Association in accordance with the laws of the state in
which the Premises is located and the Rules of the American Arbitration
Association, and the cost thereof shall be paid by Owner and Lessee in equal
shares.




24.

 Memorandum Agreement.  Upon execution of this Agreement, the parties shall
execute and cause to be delivered a short form of this Agreement which shall be
recorded in the office of the recorder of each county wherein all or part of the
Premises are located.  The execution and recording of the memorandum of
agreement shall not limit, increase or in any manner affect any of the terms of
this Agreement, or any rights, interest or obligations of the parties hereto.




25.

Notices.  Any notices required or authorized to be given by this Agreement shall
be in written form.  Any notices required or authorized to be given by this
Agreement shall be deemed to have been sufficiently given or served in written
form if sent by registered or certified delivery, postage prepaid and return
receipt requested, addressed to the proper party at the following address or
such address as the party shall have designated to the other parties in
accordance with this section.  Notices so given shall be deemed to have been
received by the addressee five (5) days from the date of mailing.  Any notice
required or authorized to be given by this Agreement shall be deemed to have
been sufficiently given or served in written form if personally delivered to the
proper party or if sent by telex, telegraph or other wire service and actually
received by such party, and such notice shall be effective upon the date of
receipt by such party.







If to Owner:      

IMA-1, LLC

2705 Lorraine Drive

Missoula, MT 59803




If to Lessee:

Bardswich, Idaho, LLC

571 Cedar Hills Road

Whitehall, MT 59759




26.

Binding Effect of Obligations.  This Agreement shall be binding upon and inure
to the benefit of the respective parties hereto, and their heirs, personal
representatives, successors and assigns.




27.

Whole Agreement.  The parties hereto agree that the whole agreement between them
is written herein and in a memorandum agreement of even date herewith which is
intended to be recorded, and that this Agreement shall constitute the entire
contract between the parties.  There are no terms or conditions, express or
implied, other than herein stated.  This Agreement may be amended or modified
only by an instrument in writing, signed by the parties with the same formality
as this Agreement.




28.

Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Montana.




 29.

Multiple Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute the same Agreement.




30.

Other Interests.  Owner hereby represents that Lessee has not induced or caused
Owner to terminate any previous license, lease agreement, or otherwise, for the
Premises subject to this Agreement, and/or to discontinue or interfere with a
business relationship with any such licensee for Lessee, or otherwise.  Owner
agrees to indemnify and defend Lessee against any and all claims, demands or
suits for damages or injunctive relief which may be brought against Lessee,
incident to, arising out of, in connection with or resulting from any such
termination and/or discontinuance of a business relationship.

31.

Severability.  If any part, term or provision of this Agreement is held by the
courts to be illegal or in conflict with any law of the United States or the
State of Montana the validity of the remaining portions or provisions shall not
be affected, and the rights and obligations of the parties shall be construed
and enforced as if the Agreement did not contain the particular part, term or
provision held to be invalid.




32.

Assignment.




32.1.

Assignment by Lessee.  Lessee shall be at liberty,  in its sole and uncontrolled
discretion, to sell, dispose of or deal with this Agreement or any portion of
its interest herein on such terms and conditions and by way of lease, farm-in,
joint venture, option or otherwise and for such consideration as Lessee shall
see fit.  Any such sale, disposition or deal regarding this Agreement shall be
subject to the right of the Owner to be paid the payments, it being agreed that
the obligation to pay the payments may be assigned in whole or in part by Lessee
to the extent that Lessee sells, disposes of, or deals with this Agreement and
its rights therein, and upon such sale or disposition by Lessee, the obligation
to pay the payments shall become the obligation of the transferee, and not
Lessee, to the extent that Lessee sells, disposes of, or deals with this
Agreement or its rights therein.  




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective the date described herein.







Owner:







/s/ Hartmut W. Baitis - Member

__________________________

IMA-1




  




Lessee:




/s/ Lloyd J. Bardswich

_________________________

Bardswich, Idaho, LLC







STATE OF MONTANA

  )

  ) ss.

COUNTY OF MONTANA

 

  )




On this 20th day of March, 2007, personally appeared before, a Notary Public,
Hartmut W. Baitis, who acknowledged that he executed the above Mineral Lease
Agreement and Option to Purchase in his capacity as Member, for IMA-1, LLC, and
on behalf of said IMA-1, LLC and that the IMA-1, LLC executed the above Mineral
Lease Agreement and Option to Purchase.







My Commission Expires:




January 26, 2009

/s/ Marlene H. Moen

SEAL

________________________________

Notary Public

Residing at: Ennis, MT































STATE OF MONTANA

     

)

                      

     

) ss.

COUNTY OF SILVER BOW

)




On this 29th day of March, 2007, personally appeared before, a Notary Public,
L.J. Bardswich, who acknowledged that he executed the above Mineral Lease
Agreement and Option to Purchase in his capacity as Member, for Bardswich,
Idaho, LLC on behalf of said Bardswich, Idaho, LLC and that the Bardswich,
Idaho, LLC executed the above Mineral Lease Agreement and Option to Purchase.




My Commission Expires:




November  2, 2009

Stacy J. Leipheimer

SEAL

______________________________

Notary Public

Residing at: Silver Bow










EXHIBIT "A"




Attached to and made a part of the Memorandum of Mineral Lease Agreement and
Option to Purchase between IMA-1, LLC and Bardswich, Idaho, LLC for Patented
Mining Claims Plus Fee Property in Lemhi County, State of Idaho listed as
follows:




All of the below described property being located in Township 14 North, Range 23
East, Boise Meridian, Lemhi County, Idaho.




IMA-1; IMA-2; IMA-3; IMA-4; IMA-5; IMA-6; IMA-8; IMA-9; IMA-10; IMA-11; IMA-12;




IMA-13; IMA-14; IMA-15; IMA-16; IMA-17; IMA-18; IMA-19; IMA-20; IMA-21; IMA-22;




IMA-29; Mineral Survey Numbers' 1936, 1946, 1827;




Total area of 395.983 acres




T-487;

A part of the SE¼SE¼ of Section 22 in Township 14 North, Range 23 East, Boise
Meridian, described as follows: From the Southeast corner of Section 22, run N
78° 39' W, 1421.07 feet to the Northeast corner of the Wiggins tact; thence N
87° 40' E, 380.0 feet to the point of beginning; thence N 0° 00' W, 150 feet;
thence N 87° 15' W; 75 feet; thence S 0° 00' W, 150 feet; thence S 87° 15' E, 75
feet to the point of beginning.

Containing 0.52 acres.




T-491:

A part of the SE¼, of Section 22 in Township 14 North, Range 23 East, Boise
Meridian, described as follows: Commencing at the Southeast corner of Section
22; thence N 78° 39' W, 1421.7 feet to the Northeast corner of the Wiggins
tract; thence N 65 51' E, 178.0 feet to the point of beginning; thence N 1° 34'
E, 125.0 feet; thence N 88° 26' W, 100.0 feet; thence S 1° 34' W, 125.0 feet;
thence S 88° 26' E, 100.0 feet to the point of beginning, containing 0.29 acres.







Township 14 North, Range 23 Ease, Boise Meridian

Section 27: N½ NW ¼, less exceptions; N½NE ¼, less exceptions (152.00 acres)

Section 22: S½ SE ¼, less exceptions (63.112 acres)









